id office uilc cca_2011011415530422 ----------- number release date from --------------------- sent friday date pm to ---------------- cc ------------------------------------------------------------------------------- subject tao as an informal claim_for_refund i agree with ----------- advice to you but have now studied the case and wanted to give you some additional analysis and authorities whether a document filed by the taxpayer_advocate_service tas can constitute a taxpayer’s claim_for_refund no sec_6511 mandates that no credit or refund shall be made unless a timely claim for credit or refund is filed by the taxpayer while a claim can be filed by a taxpayer’s representative or an agent of the taxpayer a power_of_attorney must accompany the claim see sec_301_6402-2 even though a tas employee is often thought of as the voice of the taxpayer when dealing with the irs a tas employee does not have a power_of_attorney from the taxpayer and does not represent the taxpayer therefore a taxpayer’s claim_for_refund filed by a tas employee is not a claim filed by the taxpayer within the meaning of sec_6511 even if a document filed by tas could somehow constitute a taxpayer’s claim_for_refund would a taxpayer_assistance_order tao qualify as an informal claim_for_refund no first as you know sec_6511 mandates that a claim for credit or refund must be filed within years from the date the return was filed or years from the date the tax was paid whichever is later the penalties at issue here were paid date under the two-year_rule of sec_6511 a claim_for_refund must be filed by date the 4th is a sunday and the 5th is labor day the informal claim_for_refund theory is a theory of last resort developed by the courts it is used when a taxpayer has failed to file a formal claim and the rsed has expired and the taxpayer is not always successful arguing that a particular document constitutes a timely informal claim there is still plenty of time for the taxpayer to file a formal claim_for_refund thus it seems risky to rely solely on an informal claim_for_refund to protect the taxpayer that being said however we disagree with the notion that the tao issued by -------------qualifies as an informal claim as a general_rule a claim_for_refund of an overpayment of penalties shall be made on form_843 sec_301_6402-2 it has long been recognized however that a formal claim_for_refund is not needed all that is required is a timely informal claim 314_us_186 the touchstone of the informal claim theory is not only whether the i r s was aware of the facts underlying the claim but also whether it understood that there was a claim_for_refund based upon those facts 29_fedclaims_136 citation omitted the basic underlying principle is the necessity that the commissioner be put on notice by some means that a refund is requested 876_fsupp_465 w d n y moreover a valid claim_for_refund must set forth in detail each ground upon which a refund is claimed and facts sufficient to apprise the irs of the exact basis thereof sec_301_6402-2 at the time the tao was issued in this case the penalties had not been paid thus the tao does not request a refund but instead requests abatement of the penalties thus the irs did not know that the taxpayer was seeking a refund when it received the tao in addition a claim must be verified by a written declaration that it is made under the penalties of perjury sec_301_6402-2 the tao does not contain a penalties of perjury statement and therefore it cannot be said that the taxpayer intended for the tao to be a true and accurate claim_for_refund lastly in order for an informal claim_for_refund to succeed the claim must be amended by a formal claim the defects of an informal claim_for_refund can be cured by amendment and if the irs never takes any_action on the informal claim the two claims become merged into a single and indivisible claim the new indissolubly welded into the structure of the old 288_us_62 thus even if one were to view the tao as an informal claim the taxpayer would still need to file a formal claim on form_843 to cure the defects let me know if you have any questions ------------------------ ------------------------------- --------------------------------------------------------------------------------------------- ----------------------
